          Case MDL No. 3006 Document 12-1 Filed 05/06/21 Page 1 of 1




                         BEFORE THE UNITED STATES
                JUDICIAL PANEL ON MULTIDISTRICT LITIGATION


In Re: Tasigna (Nilotinib)                 MDL No. 3006
Products Liability Litigation

                                SCHEDULE OF ACTIONS

       Plaintiff        Defendant       District      Case No.          Judge
1.   Emily           Novartis          M.D. Fla.   8:21-cv-00979   Susan Bucklew
     Riley           Pharmaceuticals
                     Corporation
